DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendments to the claimed filed July 12, 2022 are acknowledged. Claims 1-9 have been cancelled. Claims 10-22 are newly added. No new matter has been added. Claims 10-22 are currently considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11, and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, it is unclear what the metes and bounds of ‘a certain range’ are in regards to the laser penetration depth. The language “a certain range” causes the claim to be indefinite because the range is not defined, may be any range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney (previously cited, US 20150273631 A1) in view of Meiners (US 6215093 B1). Lou (previously cited, US 20180193916 A1) and Syassen (US 20140140992 A1).
Regarding Claim 10, Kenney discloses a method for manufacturing a metal printed object (see Abstract) in which, 
in the presence of a shielding gas supplied around a metal powder on a base plate (see para. [0022] and para. [0024]), 
heat is supplied to the metal powder using energy rays to print a metal layer on the base plate, and the metal layer is subsequently laminated (see para. [0009]), wherein 
when modeling a first metal layer in contact with the base plate, the composition of the shield gas includes a first shield gas component and a second gas component (para. [0024], wherein shielding gas may be a mixture of helium and nitrogen).

Kenney discloses wherein the gas is heated to and maintained at a particular pressure and temperature, and wherein a temperature maintained may be 100-400C (para. [0043]), but does not disclose what pressures the gases are maintained at.
Meiners teaches wherein typical shielding gas pressures for powder bed manufacturing are greater than 0.1 MPa and up to 0.6MPa in order to maintain laminar flow (Col. 5, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pressure from 0.1-0.6MPa, such as 0.2MPa, as taught by Meiners, for the invention disclosed by Kenney. One would be motivated to use these pressures in order to achieve laminar flow, and because they are well-known and typical values used in the art.

Kenney and Meiner disclose wherein a mass per unit volume of the shield gas is in a range of 1.00x10-4 to 1.3x10-3 g/cm3 (0.0001-0.0013 g/cm3) (para. [0024] of Kenney; Col. 5, lines 43-45 of Meiners). 
One of ordinary skill in the art would appreciate that helium, nitrogen, or mixtures of helium and nitrogen, at temperatures of 100-400C and 0.1-0.6 MPa, have a mass per unit volume within the claimed range. For example, the density of helium at 200C and 0.3MPa is 0.000305 g/cm3, and nitrogen gas under these conditions would comprise a density of 0.00107 g/cm3, which read on the claimed range. One of ordinary skill in the art would appreciate a mixture of these two gases at these conditions also reads on the claimed mass per unit volume range.
	
	Kenney and Meiner disclose adding a second shield gas component to the shield gas in the chamber (para. [0024] of Kenney) while either discharging a portion of the shield gas from the chamber or retaining all of the shield gas in the chamber (para. [0043] of Kenney, Col. 5, lines 40-45 of Meiner), and wherein the second shield gas component is different from the first shield gas component (para. [0024] wherein first shield gas component may be considered helium, and second shield gas component may be considered nitrogen).

Kenny and Meiner do not expressly disclose increasing the mass per unit volume of the shield gas in a stepwise manner during sequential lamination by adding the second shield gas component. 
Lou teaches a similar method (Abstract; para. [0041]) wherein nitrogen is included as a mixture with helium in the shielding gas in order to promote the nitriding of a material layer, such as one of stainless steel (see Abstract), to form nitride strengthened alloys (see para. [0039], [0042]).
Syassan teaches selectively changing the gas atmosphere and nitrogen content (para. [0014]; para. [0030], [0032]), such as with two gases (para. [0021]), for different layers during manufacturing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the composition of the shielding gas during additive manufacturing to comprise varying amounts of nitrogen gas for different layers, as taught by Lou and Syassan, for the method disclosed by Kenney. It also would have been obvious to one of ordinary skill in the art to have changed the composition (and density) of the shielding gas with a stepwise increasing the amount of nitrogen, to impart layers of increasing hardness, or increasing corrosion resistance (see para. [0032] of Syassen), towards the surface layer. 
It is well-known that nitriding treatments increase the hardness of alloys, such as steels (see disclosure of using steel powder above by Kenney), by the formation of nitrides, and as also taught by Lou (see teaching above). It is well-known in the art of nitriding to produce objects with a gradation of hardness or corrosion resistance, and those comprising an outside surface which is harder or more resistant to corrosion, than a core or opposite surface. 
One of ordinary skill in the art would appreciate that adding or increasing an amount of nitrogen content (second shielding gas component) to the shielding gas which comprises helium (first shielding gas component), would increase the gas density at the claimed conditions because nitrogen has a larger molecular mass than helium.
Regarding Claim 11, Kenney discloses a method for manufacturing a metal printed object (see Abstract) in which, 
in the presence of a shielding gas supplied around a metal powder on a base plate (see para. [0022] and para. [0024]), 
heat is supplied to the metal powder using energy rays to print a metal layer on the base plate, and the metal layer is subsequently laminated (see para. [0009]), 
wherein a molten pool is created when the heat from the energy rays is supplied to the metal powder (para. [0003] and [0008] wherein laser sintering melts the powder material). One of ordinary skill in the art would appreciate the melting would create a molten pool of the melted powder material.
Kenney further discloses:
wherein when modeling a first metal layer in contact with the base plate, the composition of the shield gas includes a first shield gas component and a second gas component (para. [0024], wherein shielding gas may be a mixture of helium and nitrogen).

Kenney discloses wherein the gas is heated to and maintained at a particular pressure and temperature, and wherein a temperature maintained may be 100-400C (para. [0043]), but does not disclose what pressures the gases are maintained at.
Meiners teaches wherein typical shielding gas pressures for powder bed manufacturing are greater than 0.1 MPa and up to 0.6MPa in order to maintain laminar flow (Col. 5, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pressure from 0.1-0.6MPa, such as 0.2MPa, as taught by Meiners, for the invention disclosed by Kenney. One would be motivated to use these pressures in order to achieve laminar flow, and because they are well-known and typical values used in the art.

Kenney and Meiner disclose wherein a mass per unit volume of the shield gas is in a range of 1.00x10-4 to 1.3x10-3 g/cm3 (0.0001-0.0013 g/cm3) (para. [0024] of Kenney; Col. 5, lines 43-45 of Meiners). 
One of ordinary skill in the art would appreciate that helium, nitrogen, or mixtures of helium and nitrogen, at temperatures of 100-400C and 0.1-0.6 MPa, have a mass per unit volume within the claimed range. For example, the density of helium at 200C and 0.3MPa is 0.000305 g/cm3, and nitrogen gas under these conditions would comprise a density of 0.00107 g/cm3, which read on the claimed range. One of ordinary skill in the art would appreciate a mixture of these two gases at these conditions also reads on the claimed mass per unit volume range.
	
	Kenney and Meiner disclose adding a second shield gas component to the shield gas in the chamber (para. [0024] of Kenney) while either discharging a portion of the shield gas from the chamber or retaining all of the shield gas in the chamber (para. [0043] of Kenney, Col. 5, lines 40-45 of Meiner), and wherein the second shield gas component is different from the first shield gas component (para. [0024] wherein first shield gas component may be considered helium, and second shield gas component may be considered nitrogen).
Kenny and Meiner do not expressly disclose increasing the mass per unit volume of the shield gas in a stepwise manner during sequential lamination by adding the second shield gas component. Kenny and Meiner are silent towards a laser penetration depth. 
Lou teaches a similar method (Abstract; para. [0041]) wherein nitrogen is included as a mixture with helium in the shielding gas in order to promote the nitriding of a material layer, such as one of stainless steel (see Abstract), to form nitride strengthened alloys (see para. [0039], [0042]).
Syassan teaches selectively changing the gas atmosphere and nitrogen content (para. [0014]; para. [0030], [0032]), such as with two gases (para. [0021]), for different layers during manufacturing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the composition of the shielding gas during additive manufacturing to comprise varying amounts of nitrogen gas for different layers, as taught by Lou and Syassan, for the method disclosed by Kenney. It also would have been obvious to one of ordinary skill in the art to have changed the composition (and density) of the shielding gas with a stepwise increasing amount of nitrogen, to impart layers of increasing hardness, or increasing corrosion resistance (see para. [0032] of Syassen), towards the surface layer. 
It is well-known that nitriding treatments increase the hardness of alloys, such as steels (see disclosure of using steel powder above by Kenney), by the formation of nitrides, and as also taught by Lou (see teaching above). It is well-known in the art of nitriding to produce objects with a gradation of hardness or corrosion resistance, and those comprising an outside surface which is harder or more resistant to corrosion, than a core or opposite surface. 
One of ordinary skill in the art would appreciate that adding or increasing an amount of nitrogen content (second shielding gas component) to the shielding gas which comprises helium (first shielding gas component), would increase the gas density at the claimed conditions because nitrogen has a larger molecular mass than helium.
Lou and Syassan are silent towards a laser penetration depth, and do not expressly disclose wherein the increasing stepwise of the mass per volume of the shield gas also maintains a laser penetration depth in the surface of the melt pool. However, it would be obvious that stepwise increase of the mass per volume of the shield gas results in maintaining the laser penetration depth because the changing of the shield gas and method steps (and laser sintering parameters – see rejected claims below) are the same as claimed.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 12-13, Kenney discloses wherein the shielding gas contains 20% by volume or more of helium with respect to 100% by volume of the shielding gas (see para. [0024]; one of ordinary skill in the art would appreciate that Kenney discloses using only (100%) helium gas; see also para. [0065]). It would be obvious that Kenney may start with a shielding gas of only helium, and subsequently add nitrogen for the latter layers.

	Regarding Claims 14-15, Kenney discloses wherein an output value of the energy rays is in a range of 100 W to 1,500 W (see para. [0034]; see also para. [0076]).

Regarding Claims 16-17, Kenney discloses wherein a scanning speed of the energy rays is in a range of 600 mm/s to 3,000 mm/s (see para. [0035]).

Regarding Claims 18-19, Kenney discloses wherein a scanning width of the energy rays is in a range of 0.01 mm to 0.20 mm (see para. [0036]; one of ordinary skill in the art would appreciate that the hatch spacing is the scanning width; see also para. [0076]).

Regarding Claims 20-21, Kenney discloses wherein a composition of the shield gas is selected according to the metal powder (see para. [0065]; Kenney discloses selecting helium specifically for powder which forms metallic glasses – see para. [0056] and para. [0063] disclosing wherein the metallic glass is made from metal powder). 

Regarding Claim 22, Kenney, Meiner and Lou disclose wherein the mass per unit volume of the shield gas at the time of performing an n-th laser irradiation is determined by the following Formula (1), 
(Mass per unit volume of shield gas Gn) = { 1-(n/N)}*(mass per unit volume of shield gas G1) + (n/N)*(1.3X10-3), 
wherein N is an integer, which is the number of laser irradiations when the manufacturing of the metal printed object is completed.
For example, it would be obvious to one of ordinary skill in the art to step-wise increase the nitrogen content gradually in a linear fashion from the starting gas composition of the first layer. One would be motivated to do this in order to produce a part with a gradation of hardness or corrosion resistance. The density of nitrogen at 245C and 0.2MPa (see conditions taught by Kenney and Meiner) is 0.0013 g/cm3. Therefore, increasing the amounts of nitrogen in place of the original gas composition (100% He for example) at these conditions reads on the claimed shield gas formula for the specified layers. Additionally, other combinations of nitrogen and helium as a second gas component would read on the 0.0013 g/cm3 value shown in the formula, such that a linear increase with respect to the second gas component reads on the claimed formula as well.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. 
In regards to arguments directed to Lambourne, the arguments are moot because the reference is not currently applied in this office action.

Applicant argues that the Kenny and Lou do not disclose increasing the mass per unit volume of the shield gas in a stepwise manner because Lou does not recognize the need to vary the hardness in a stepwise manner.
This argument is not found persuasive.
It is obvious to one of ordinary skill in the art to increase hardness towards the surface level of a component. It would be obvious to one of ordinary skill in the art to produce stepwise increases in hardness in an additively manufactured part. It would be obvious to applying changes from one layer to the next, and it is within the routine skills of one in the art to modify the nitrogen content in a stepwise manner to achieve a progressively increased hardness from one layer to the next. 
Further, Syassan teaches selectively modifying nitrogen content from one layer to another in an additively manufactured part (see rejection above).

Applicant argues that increasing the nitrogen content does not change the mass per volume of the shield gas, because one could vent the chamber.
This argument is not found persuasive.
Kenney teaches maintaining a pressure and temperature, and one of ordinary skill in the art would appreciate the chamber volume of Kenney is constant. One of ordinary skill in the art would therefore appreciate that the change composition in the chamber does cause a change in the mass per volume of the shield gas.

Applicant argues that Kenny and Lou are silent towards the penetration depth of the laser.
This argument is not found persuasive. 
It would be obvious that the invention of Kenney and Lou result in the maintaining of the laser penetration depth because the shield gas and laser parameters of Kenney and Lou are the same as claimed (see rejection above). Additionally, a specific laser penetration depth has not been claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Savas (previously cited, US 20160111684 A1): discloses a method of forming a layered object wherein a gas composition is changed in a stepwise manner such that the nitrogen concentration varies from one layer to another in order to impart varying changes in microstructure in different layers (see para. [0065]). 
Lambourne (previous cited and relied upon, US 20170169945 A): teaches wherein in a shield gas may vary to comprise nitrogen in order to form non-magnetic layers for an additively manufactured magnet and one which is a functionally graded magnet (see Abstract; see para. [0043]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735